DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how “when the second controller does not enter the stop state even if the disconnection condition is satisfied”. For examination purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (JP2004280294, IDS) in view of Ito (US 2020/0041578).
Regarding claim 1, Takayama teaches a control system (see figure 1) comprising a first controller (fig. 1: integral control unit 1), at least one second controller (fig. 1: electrical component units 2), and a power supply circuit (fig. 1: power supply line 3, communication line 4 and power supply unit 11) controlled by the first controller (integral control unit 1), the power supply circuit including a power supply switch 

Ito teaches the self-diagnosis (inspection) of the second power supplying and interrupting device 20 requires that the second power supplying and interrupting device 20 be brought into the interrupted state. At this time, the second controller 25 is not supplied with electric power, (see figure 2, par. [0020], [0033] and [0079]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ito in to the control system of Takayama in order to provide the second controller is configured to inspect switching of the connection/disconnection state and the interrupted state by the power supplying and interrupting device when the power supply is turned ON.
Regarding claim 2, further Ito discloses the control system, wherein the second controller is configured to voluntarily enter the stop state or the power saving mode and be prohibited from entering an operating state, when the second controller does not enter the stop state even if the disconnection condition is satisfied, (see figure 2, par. [0020], [0033] and [0079]).
Regarding claim 9, furthermore Takayama discloses a vehicle, (see par. [0001], the present invention relates to a technical field of an in-vehicle power management device for controlling a power supply of an on-vehicle electrical component) comprising the control system, the power supply being an auxiliary battery, (see par. [0003], the configuration, a plurality of power supply terminals are connected to a power supply distributor connected to a battery and a power supply line via a power supply line and a .
Allowable Subject Matter
4.	Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a monitor circuit configured to inform the second controller about whether the first power supply signal is the on signal or the off signal, wherein the power supply switch is configured to be also controlled by a second power supply signal transmitted from the second controller to the power supply circuit, the second controller is configured to maintain the second power supply signal at an on signal until a prescribed self-holding period elapses since the first power supply signal is switched from the on signal to the off signal, and switch the second power supply signal to an off signal when the self-holding period elapses, the disconnection condition is satisfied when the first power supply signal is the off signal and the second power supply signal is the off signal, and the second controller is configured to voluntarily enter the stop state or the power saving mode, when the second controller does not enter the stop state within a prescribed period after the second power supply signal is switched to the off signal.” Claim 5 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the power supply circuit is configured to bring the power supply switch into a connected state to thereby start up the second controller, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836